                                                       1   Kelly H. Dove, NV Bar 10569
                                                           SNELL & WILMER L.L.P.
                                                       2
                                                           3883 Howard Hughes Parkway, Suite 1100
                                                       3   Las Vegas, Nevada 89169
                                                           Telephone: 702.784.5200
                                                       4   Facsimile: 702.784.5252
                                                           Email: kdove@swlaw.com
                                                       5
                                                           Kiah D. Beverly-Graham, NV Bar 11916
                                                       6
                                                           SNELL & WILMER L.L.P.
                                                       7   50 West Liberty Street, Suite 510
                                                           Reno, Nevada 89501-1961
                                                       8   Telephone: 775.785.5440
                                                           Facsimile: 775.785.5441
                                                       9   Email: kbeverly@swlaw.com
                                                      10   Attorneys for Defendant Wells Fargo Bank, N.A.,
                                                           incorrectly named as Wells Fargo Home Mortgage
                                                      11                               UNITED STATES DISTRICT COURT
                                                      12                                       DISTRICT OF NEVADA
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                           KATHRYN KNOBEL,
                         LAW OFFICES




                                                      14
                          702-784-5200




                                                                                                                 Case No. 2:19-cv-01101-JCM-VCF
                               L.L.P.




                                                                                 Plaintiff,
                                                      15                                                         STIPULATION AND ORDER TO
                                                           vs.                                                   EXTEND DEADLINE TO RESPOND
                                                      16                                                         TO COMPLAINT TO JULY 30, 2019
                                                           EQUIFAX INFORMATION SERVICES,
                                                      17   LLC; INNOVIS DATA SOLUTIONS, INC.;                    (FIRST REQUEST)
                                                           TRANS UNION, LLC; AND WELLS FARGO
                                                      18   HOME MORTGAGE,
                                                      19                         Defendants.
                                                      20

                                                      21          Pursuant to Local Rule 7-1, Plaintiff Kathryn Knobel (“Plaintiff”) and Defendant Wells

                                                      22   Fargo Bank, N.A., incorrectly named as Wells Fargo Home Mortgage (“Wells Fargo”, and

                                                      23   together with Plaintiff, the “Parties”), by and through their respective undersigned counsel of

                                                      24   record, submit this Stipulation and Proposed Order.

                                                      25          Plaintiff filed a Complaint (the “Complaint”) in this Court on June 25, 2019;

                                                      26          Wells Fargo was served with the Complaint on July 2, 2019;

                                                      27          Wells Fargo’s deadline to respond to the Complaint is currently July 23, 2019; and

                                                      28          This is the Parties’ first request for an extension of time to respond to the Complaint and is
                                                       1   not intended to cause any delay or prejudice to any party. The reason for the extension is to give
                                                       2   Wells Fargo time to evaluate and respond to the allegations set forth in the Complaint.
                                                       3           IT IS HEREBY STIPULATED AND AGREED by and between the Parties that the time
                                                       4   for Wells Fargo to respond to the Complaint in this action is extended to and through July 30,
                                                       5   2019.
                                                       6   Dated: July 22, 2019                              Dated: July 22, 2019.

                                                       7      KNEPPER & CLARK LLC                                 SNELL & WILMER L.L.P.
                                                       8
                                                           By: /s/ Miles N. Clark_________________           By: /s/ Kiah D. Beverly-Graham
                                                       9      Matthew I. Knepper, Esq. NV Bar 12796              Kelly Dove, Esq.
                                                              Miles N. Clark, Esq. NV Bar 13848                  Kiah D. Beverly-Graham, Esq.
                                                      10      5510 S. Fort Apache Rd, Suite 300
                                                              Las Vegas, NV 89148-7700                           3883 Howard Hughes Pkwy, #1100
                                                      11                                                         Las Vegas, Nevada 89169
                                                      12                     AND
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                                 Attorneys for Defendant Wells Fargo
                                                                                                                 Home Mortgage
Snell & Wilmer




                                                      13      HAINES & KRIEGER, LLC
                    Las Vegas, Nevada 89169




                                                              David H. Krieger, Esq. NV Bar 9086
                         LAW OFFICES




                                                      14      8985 S. Eastern Ave., Suite 350
                          702-784-5200




                                                              Henderson, NV 89123
                               L.L.P.




                                                      15
                                                              Attorneys for Plaintiff Kathryn Knobel
                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21                                               ORDER
                                                      22
                                                                                                        IT IS SO ORDERED:
                                                      23

                                                      24
                                                                                                        UNITED STATES MAGISTRATE JUDGE
                                                      25
                                                                                                                July 23, 2019
                                                      26                                                DATED: ____________________________
                                                      27

                                                      28

                                                                                                          -2-
                                                       1                                  CERTIFICATE OF SERVICE
                                                       2          I hereby certify that on this date, I electronically filed the foregoing with the Clerk of
                                                       3   Court for the U.S. District Court, District of Nevada by using the Court’s CM/ECF system.
                                                       4   Participants in the case who are registered CM/ECF users will be served by the CM/ECF system.
                                                       5          DATED: July 22, 2019
                                                       6
                                                                                                        /s/ Lara J. Taylor       ___________
                                                       7                                               An Employee of Snell & Wilmer L.L.P.

                                                       8

                                                       9

                                                      10

                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES




                                                      14
                          702-784-5200
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                         -3-
